ACCEPTED
                                                                                        03-14-00407-CR
                                                                                                4463363
                                                                               THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    3/11/2015 4:11:33 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00407-CR

JERRYL ROBINSON                           §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 3/11/2015
                                                              COURT4:11:33
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 40 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Theft > $1,500 <

$20,000. The offense was enhanced from a state jail felony to a second-degree

felony, and Appellant was sentenced to 15 years confinement on June 11, 2014.

Appellant’s brief was originally due November 3, 2014. After two motions for

extension were granted by the Court, Appellant filed his brief on February 9, 2015.

                                         II.

      I am handling the appeal for the State in this case. Around February 9, 2015,

I filed a State’s Supplemental Memorandum and findings of fact and conclusions

of law related to a habeas hearing in CR2010-417. I prepared proposed findings of

fact and conclusions of law for the District Court related to a writ of habeas corpus

                                         1
in cause numbers CR2013-593 and -594, which I submitted around February 17,

2015. I appeared in Court for another habeas corpus hearing related to CR2012-

428 on February 19, 2015. I submitted a brief in appellate cause number 07-15-

00025-CV on February 20, 2015. In the course of my regular work I handle the

State’s notices of appeal, appellate motions and expunctions. Two recent

expunctions – involving somewhat unsettled issues – have required a significant

amount of research. Additionally, I have assisted other attorneys in the office by

researching various issues that have arisen in their trials, appeals and briefs. I have

another brief due in 03-14-00617-CR on March 25, 2015, and must perform work

related to two habeas petitions. I will also be out of the country – performing some

manual work while on vacation – from March 21st to March 30th. I have not yet

been able to complete a significant amount of work on a response, and respectfully

request an extension of 40 days to file the State’s brief in the instant cause. This is

the first extension sought by Appellee.

                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 40 days, until April 20, 2015, so that an

adequate response may be made to Appellant’s brief.            This extension is not

requested for purposes of delay but so that justice may be done.




                                           2
Respectfully submitted,

/s/ Joshua D. Presley
Joshua D. Presley SBN: 24088254
preslj@co.comal.tx.us
Comal Criminal District Attorney’s Office
150 N. Seguin Avenue, Suite 307
New Braunfels, Texas 78130
Ph: (830) 221-1300 / Fax: (830) 608-2008




  3
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant JERRYL ROBINSON’s

attorney in this matter:

Marilee H. Brown
Marilee@hazelbrownlaw.com
Hazel Brown Wright Reneau, PLLC
391 Landa Street
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 11th day of March, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          4